In this cause the petition for alternative writ of mandamus was denied because the bill of complaint did not state an equity on which to predicate the relief prayed for and because the Chancellor was held not to be legally disqualified to act judicially on the bill of complaint as presented to him. The relator's rights against the bank may be enforced by due course of law whether the receiver *Page 1035 
of the bank or a duly appointed substituted trustee be charged with a continuance of the trust duties.
Rehearing denied.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
STRUM AND BROWN, J. J., concur in the opinion.